Exhibit 10.1
MSD
SPECIAL SEPARATION PROGRAM
FOR
“BRIDGED” EMPLOYEES
Eligible Employees: Employees of Merck Sharp & Dohme Corp. (and certain of its
subsidiaries) who are not subject to a collective bargaining agreement and:
(1) Who Experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 and December 31, 2011; and
(2) Who as of their last day of employment (Separation Date), are

  •   at least 49 years of age but not yet age 55 and have at least 9 years of
Credited Service; or     •   at least 55 years of age but not yet age 65* and
have at least 9 years of Credited Service but do not have 10 years of Credited
Service; or     •   at least 64 years of age but not yet age 65* and have less
than 9 years of Credited Service

  *   For those who are at least age 65 with at least 9 but less than 10 years
of Credited Service, see the brochure applicable to “Separated Retirement
Eligible” Employees.

Effective Date: As of November 3, 2009
Effective as of November 3, 2009
Revised March 15, 2010

 



--------------------------------------------------------------------------------



 



This document summarizes the benefits for which a “Bridge-Eligible Employee” may
be eligible under the Special Separation Program and other employee benefit
plans and programs of Merck Sharp & Dohme Corp. (“MSD”). Unless otherwise noted
below, the terms and conditions of MSD’s employee benefit plans and programs
applicable on an employee’s termination of employment from the Employer are as
described in the applicable sections of the current MSD Benefits Book (and
applicable summaries of material modification) previously provided to you or
provided to you with this Brochure, as such plans and programs (and the
applicable sections of the MSD Benefits Book) may be amended from time to time.
(A copy of the applicable sections of the MSD Benefits Book (and applicable
summaries of material modification) can be obtained on line at
http://hr.merck.com or www.merck.com/benefits or by calling the Merck Benefits
Service Center at 1-800-666-3725). However, to the extent that the terms below
differ from those described in the applicable sections of the current MSD
Benefits Book (and applicable summaries of material modification), this
communication constitutes a summary of material modifications and should be kept
with that book.
“Bridge-Eligible Employees” are certain nonunionized employees of the Employer
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 and December 31, 2011; and
(2) who as of their last day of employment with the Employer (the “Separation
Date”), are

  o   at least 49 years of age but not yet age 55 and have at least 9 years of
Credited Service; or     o   at least 55 years of age but not yet age 65 and
have at least 9 years of Credited Service but do not have 10 years of Credited
Service; or     o   at least 64 years of age but not yet age 65 and have less
than 9 years of Credited Service (as defined in the Retirement Plan).

Bridge-Eligible Employees are only those employees who are designated by MSD as
“Bridge-Eligible Employees.” “Bridge-Eligible Employees” do not include
employees who terminate employment in any way that does not constitute a
Separation From Service as defined in the Separation Benefits Plan as determined
by MSD, including employees who resign for any reason. Benefits described in
this Brochure only apply to Bridge-Eligible Employees and do not apply to any
other employees of Merck or its subsidiaries or affiliates, including the
Employer.
If you have been designated as a Bridge-Eligible Employee, MSD will provide you
with a separation letter (the “Separation Letter”) that will describe the
Special Separation Program benefits for which you are eligible and will include
a release of legal claims against Merck and its subsidiaries and affiliates,
including the Employer, and may also include other terms, such as
non-solicitation and non-
Effective as of November 3, 2009
Revised March 15, 2010

1



--------------------------------------------------------------------------------



 



competition provisions, as MSD in its sole discretion decides to include. In
order for you to retire under the Retirement Plan as of your Separation Date and
to receive the benefits under the Special Separation Program, you must sign and
return the Separation Letter by the date stated in the letter (the “Separation
Letter Return Date”) and, if a revocation period is applicable to you, not
revoke the letter within the revocation period.
Bridge-Eligible Employees who sign, return and, if a revocation period is
applicable, do not revoke the Separation Letter shall be treated as retired
under the Retirement Plan and referred to as “Bridged Employees.”
Special Separation Program
All benefits under this Special Separation Program are contingent upon the
Bridge-Eligible Employee signing (and, if a revocation period is applicable, not
revoking) the Separation Letter. They consist of:

  •   Separation Pay     •   Outplacement Services     •   A pro-rata portion of
certain early retirement subsidies under the Retirement Plan (“Pension Bridge”)
and treatment as a retiree under the Retirement Plan     •   Medical and dental
benefits

  o   For Bridge-Eligible Employees with at least 9 years of Credited Service
(as defined by the Retirement Plan) as of their Separation Dates—Treatment as a
retiree for purposes of medical, dental benefits     o   For Bridge-Eligible
Employees who have less than 9 years of Credited Service as of their Separation
Dates—Eligibility for continued medical and dental benefits for a period

  •   Treatment as a retiree for purposes of life insurance benefits     •  
Treatment as a retiree for purposes of unexercised stock options and restricted
stock units and performance stock units     •   Eligibility for a special
payment in lieu of an AIP/EIP bonus for the performance year in which his or her
Separation Date occurs if his or her Separation Date occurs after June 30 and on
or before December 31 of that performance year     •   Eligibility for extended
use of the day care center

Separation Pay and Outplacement Benefits are described in the Separation Plan
SPD distributed with this Brochure.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

2



--------------------------------------------------------------------------------



 



This Brochure describes:

  •   the additional benefits offered under the Special Separation Program that
are not described in the Separation Plan SPD:

  •   Pension Bridge;     •   treatment as a retiree for purposes of medical,
dental and life insurance benefits (provided that, for retiree healthcare
benefits, the Bridge-Eligible Employees would have had at least 9 years of
Credited Service (as defined by the Retirement Plan) as of their Separation
Dates);     •   treatment as a retiree for purposes of stock options, restricted
stock units and performance stock units;     •   eligibility for a special
payment in lieu of an AIP/EIP bonus for the performance year in which his or her
Separation Date occurs and     •   eligibility for extended use of the day care
center;

  •   the benefits for those Bridge-Eligible Employees who do not sign, or, if a
revocation period is applicable to them, who sign and later revoke, the
Separation Letter; and     •   the terms and conditions of certain Merck or MSD
benefit plans and programs as they apply to any separated employee without
regard to whether they sign the Separation Letter.

Retirement Plan — Pension Bridge
“Terminated Vested” – If You Do Not Sign the Separation Letter
By definition, as of the Separation Date, Bridge-Eligible Employees are not
eligible for early or normal retirement under the terms of the Retirement Plan
for Salaried Employees. So, on your Separation Date, if you are not a Bridged
Employee (one who has signed and, if a revocation period is applicable to you,
not revoked the Separation Letter) and you have at least 5 years of Vesting
Service (as that term is defined in the Retirement Plan), you will be a
“terminated vested” participant in the Retirement Plan for all purposes and will
stop accruing additional Credited Service (as that term is defined in the
Retirement Plan). This means that your employment will have terminated after you
are vested and before you were eligible for early or normal retirement under the
Retirement Plan (generally, at least age 55 with at least 10 years of Credited
Service, or at least age 65 without regard to years of service). If you are less
than 65 and your employment terminates before you have at least 5 years of
Vesting Service, you are not vested and have no entitlement under the Retirement
Plan; you are not considered “terminated vested.”
If you are a “terminated vested” participant, your benefits under the Retirement
Plan must begin no later than the first day of the month following age 65.
However, you can start receiving a reduced benefit on the first day of any month
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

3



--------------------------------------------------------------------------------



 



after you reach age 55. Your benefit will be reduced to reflect early payment of
your benefits. The early payment reduction for a “terminated vested” participant
is an “actuarial” reduction. That is, your life expectancy and certain other
actuarial assumptions are used in calculating the reduction amount for each year
prior to age 65 that the benefits begin. You should expect this to reduce your
benefits substantially because by commencing your benefit early, you receive
benefits earlier and for a longer period. A table illustrating examples of
actuarial reductions from the age 65 benefit and a more detailed explanation of
the benefits for “terminated vested” participants can be found in the Salaried
Retirement Plan section of the current MSD Benefits Book (and applicable
summaries of material modification).
After you leave the Employer, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of MSD, there is an
offset which reduces the benefit from the Retirement Plan. The aggregate lump
sum benefit payable from two different plans generally differs slightly from a
lump sum payable from only one plan (especially if different interest rate
methodologies apply).
Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.
Special Separation Program – Pension “Bridge” – If You Sign the Separation
Letter
For Retirement Plan purposes, as a Bridged Employee (one who has signed and, if
a revocation period is applicable, not revoked the Separation Letter), you will
be considered to have retired from active service with the Employer on your
Separation Date and will be entitled to a pro-rata portion of your early
retirement subsidies. For those who are not yet 55, you will be considered to
have a “deferred” pension on the terms described below. A “deferred” pension
benefit is payable no earlier than the first of the month following the
participant’s 55th birthday.
Early Retirement Subsidy. Your benefit from the Retirement Plan will be based on
the Credited Service accrued as of the Separation Date and will be payable at
age 65; however, you can begin to receive your benefits on the first day of any
month after you reach age 55. If you commence your benefit at or after age 55
but before age 62, the benefit will still be reduced. The amount of the
reduction is less than the actuarial reduction that applies to “terminated
vested” participants
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

4



--------------------------------------------------------------------------------



 



and more than the reduction that applies to early retirees who are not Bridged
Employees.
The Retirement Plan provides that the benefits for early retirees are reduced by
0.25% for each month (i.e., 3% for each year) that they begin before age 62.
Bridged Employees receive a pro-rata portion (the “Pro-Rata Fraction) of the
enhancement provided by the early retirement subsidies. The Pro-Rata Fraction
equals the percentage of the employee’s Credited Service on his/her Separation
Date divided by the Credited Service that employee would have had if employment
had continued until he/she was first eligible to be treated as an early retiree.
For purposes of this fraction, Credited Service is limited to 35 years for both
Credited Service at separation and the Credited Service had employment continued
to his/her first day of eligibility for treatment as an early retiree.
For example, assume an employee is 49 years old with 9 years of Credited Service
on his Separation Date. He would have been first eligible to be treated as an
early retiree when he attained age 55, when he would have had 15 years of
Credited Service. The Pro-Rata Fraction in this example would be 9/15.
As another example, assume a Bridged Employee is 57 with 9 years of Credited
Service on her Separation Date. This employee would have been first eligible to
be treated as an early retiree when she had 10 years of Credited Service, so the
pro-rata portion would be 9/10.
To calculate the benefit that will be paid, the formula is

  •   Pro-Rata Fraction TIMES the participant’s accrued benefit as of the
Separation Date payable with early retirement subsidies     •   PLUS (1 MINUS
the Pro-Rata Fraction) TIMES the participant’s accrued benefit at Separation
Date actuarially reduced for early commencement

Here’s an example of how this formula will work. Assume an employee is 52 years
old at separation with 23 years of Credited Service. His earliest retirement age
will be 55, at which time he would have had 26 years of Credited Service, so his
Pro-Rata Fraction is 23/26, or 88.46%. Assume his accrued benefit—that is, the
age 65 annuity paid every month for the rest of his life—is $1,000. If he
receives his pension at age 55, as an early retiree he would receive $790. As a
terminated vested participant, he would receive $340.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

5



--------------------------------------------------------------------------------



 



Under the formula, he would receive

  •   88.46% Times $790 equals $698.83

Plus
(1-88.46% = 11.54%) Times $340 equals $39.24
Equals
$738.07 as an annuity, payable at age 55.
The $738.07 annuity value could be converted into any of the forms of benefit
available under the Retirement Plan.
Rule of 85 Transition Benefit. Bridged Employees who, if their employment with
the Employer had continued would have qualified for the Rule of 85 Transition
Benefit within two years of their Separation Date will receive the Rule of 85
Transition Benefit when benefits from the Retirement Plan begin. In other words,
this enhancement applies if on your Separation Date you are at least 53 years
old, and the sum of your age and Credited Service is at least 81. The Rule of 85
Transition Benefit will be payable upon commencement of your pension benefits,
even if the date of commencement of pension benefits is earlier than the date
you would otherwise have qualified for the Rule of 85 Transition Benefit, and is
included in the early retirement subsidies that are subject to the Pro-Rata
Fraction described above.
The Rule of 85 Transition Benefit is fully described in the Salaried Retirement
Plan section of the current MSD Benefits Book (and applicable summaries of
material modification). In general, the Rule of 85 was phased out in July of
1995. It had provided that an employee whose employment terminated after age 55,
when age and service equaled at least 85, would be eligible for an unreduced age
65 benefit instead of the normal early retirement subsidy (i.e., a 3% per year
reduction for each year that benefit payments begin prior to age 62). The Rule
of 85 Transition Benefit preserved 100% of the Rule of 85 for any employee who
was 50 or older in July of 1995, with 90% preserved for then 49 year old
employees, 80% for then 48 year old employees, etc. No benefit was preserved for
employees then 40 or younger.
For example, assume a Bridged Employee was born June 30, 1954. On July 1, 1995,
this employee was 41 so 10% of her Rule of 85 benefit was preserved. Assume
further that her Separation Date is January 1, 2009 (she’ll be 54 years and
6 months old) and that she then has 30 years of Credited Service. If her
employment had continued until she attained age 55, she would have been entitled
to the Rule of 85 Transition Benefit as of July 1, 2009 (her age and service as
of that date would have exceeded 85). This employee may begin to receive her
benefits (including her Rule of 85 Transition Benefit, i.e., 10% of the Rule of
85 benefit) from the Retirement Plan on July 1, 2009, the first day of the month
after she reaches age 55. For this Bridged Employee, her “early retirement
subsidies” as described above that are subject to the Pro-Rata Fraction would
include the Rule of 85 Transition Benefit.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

6



--------------------------------------------------------------------------------



 



On the other hand, assume instead that a Bridged Employee would be 52 on his
Separation Date. No matter how many years of Credited Service he had, he is not
eligible for the Rule of 85 Transition Benefit under the Special Separation
Program because he would not have been entitled to the Rule of 85 Transition
Benefit within two years of his Separation Date had he remained an employee of
the Employer. In other words, he would not have reached age 55 and had 85 points
within 2 years of his Separation Date had his employment continued.
Social Security Bridge Transition Benefit. Bridged Employees also will be
eligible for the Social Security Bridge Transition Benefit under the Special
Separation Program. The Social Security Bridge Transition Benefit is fully
described in the Salaried Retirement Plan section of the current MSD Benefits
Book (and applicable summaries of material modification). In general, the Social
Security Bridge Transition Benefit reduces the offset for Social Security
Benefits under the Retirement Plan by providing a temporary monthly supplement
prior to age 62. The benefit was eliminated in July 1995 but was preserved for
employees then at least age 50, with 90% preserved for employees then 49, 80%
for employees then 48, etc. The benefit was not preserved for employees then 40
or younger. Because this benefit does not require any particular number of
points, you may be eligible for the Social Security Transition Benefit even if
you are not eligible for the Rule of 85 Transition Benefit.
Death of a Bridged Employee. If you die after you sign the Separation Letter but
before you begin to receive your benefits from the Retirement Plan, your spouse
(or estate in the case of any unmarried participant) will receive an annuity or
a lump sum. If you die before age 55, you will be eligible for the Social
Security Bridge Transition Benefit. If you were eligible for the Rule of 85
Transition Benefit on your Separation Date, you will not be eligible for this
benefit if you die before you reach age 55. The Pro-Rata Fraction described
above would be applied as described above. The benefit is calculated as though
you had elected a joint and 50% survivor annuity with your spouse (if you’re
unmarried, as though you had a spouse the same age as you) on the day before you
died. The lump sum is the actuarial equivalent of just the 50% survivor portion
of the benefit—that is, taking into account your death. The annuity or lump sum
is payable only after your spouse (or administrator of your estate) applies for
the benefit. Bridged Employees under the Special Separation Program will not be
charged for the qualified pre-retirement spousal annuity fully described in the
Salaried Retirement Plan section of the current MSD Benefits Book (and
applicable summaries of material modification).
Other Information. Except as described here, you will be treated as a terminated
vested participant for Retirement Plan purposes. For example, you may not
receive a “disability retirement” as discussed in the Salaried Retirement Plan
section of the current MSD Benefits Book (and applicable summaries of material
modification).
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

7



--------------------------------------------------------------------------------



 



The special provisions in the Retirement Plan regarding Bridged Employees are
subject to certain discrimination tests under tax laws. Our actuaries have
reviewed data on a preliminary basis and concluded that these special provisions
satisfy those tests under most scenarios. However, if the provisions in practice
happen to fail the tests, the benefits described here will be paid, to the
extent necessary, from assets of MSD outside the Retirement Plan. Benefits from
the Retirement Plan have tax advantages that payments outside it do not. You
will be notified as soon as possible if this provision affects you.
After you leave the Employer, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of MSD, there is an
offset which reduces the benefit from the Retirement Plan. The aggregate lump
sum benefit payable from two different plans generally differs slightly from a
lump sum payable from only one plan (especially if different interest rate
methodologies apply).
Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.
Split Election. Bridged Employees whose pension benefits are payable in part
from the Supplemental Retirement Plan who wish to make an election with respect
to the retirement benefits under that plan may do so in accordance with that
plan by contacting the Support Center at 1-866-MERCK-HD (1-866-637-2543) to
request the appropriate paperwork if eligible.
Medical (including Prescription Drug) and Dental
Medical (including Prescription Drug) and Dental – If You Do Not Sign the
Separation Letter
If you don’t sign the Separation Letter (or if a revocation period is applicable
to you, you revoke the Separation Letter), your medical and dental coverage
options in effect on your Separation Date will continue under MSD’s medical and
dental plans (as they may be amended from time to time) until the end of the
month in which your Separation Date occurs; provided, however, if your
Separation Date occurs on or before December 31, 2009, such coverage will
continue until the end of the month following the month in which your Separation
Date occurs. At the end of that period, you will be eligible to elect to
continue your coverage in accordance with COBRA for up to 18 months from your
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

8



--------------------------------------------------------------------------------



 



Separation Date. If you have no medical and/or dental coverage under MSD’s plans
on your Separation Date, you will not have medical and/or dental coverage, as
applicable, after your Separation Date nor will you be eligible to elect such
coverage under COBRA.
Special Separation Program – Retiree Medical (including Prescription Drug) and
Dental – If You Have at least Nine Years of Credited Service as of Your
Separation Date and You Sign the Separation Letter
Under the Special Separation Program, if you have at least nine years of
Credited Service on your Separation Date and you sign (and, if a revocation
period is applicable to you, do not revoke) the Separation Letter, you will be
eligible to participate in retiree medical and dental coverage under MSD’s plans
(as they may be amended from time to time) as of the first day of the month
after your Separation Date (even if your Separation Date is not the first day of
a month). Your active employee coverage will continue until the end of the month
in which your Separation Date occurs. Your retiree healthcare benefits will
commence as of the first of the month following your Separation Date (“Retiree
Healthcare Commencement Date”).
You will be automatically enrolled in retiree dental under the comprehensive
coverage option and in retiree medical coverage under the same coverage option
in which you were enrolled as an active employee on the day before your Retiree
Healthcare Commencement Date, provided that coverage option is available to you
as a retiree; if that medical coverage option is not available, you will be
automatically enrolled in the plan’s default option (currently the Merck PPO
option if your address is within the network coverage area, otherwise the Merck
80/20 Out of Area option). Coverage under your retiree medical and dental
coverage will also automatically continue for your eligible dependents who were
your covered dependents under the applicable plans on the day before your
Retiree Healthcare Commencement Date.
You are permitted to add eligible dependents or drop covered dependents and/or
change medical coverage options retroactive to the date your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively.
Note that only those eligible dependents who are your “Dependents of Record” as
of your Retiree Healthcare Commencement Date can be eligible for dependent
coverage under your retiree healthcare coverage. Be sure to register your
eligible dependents as “Dependents of Record” with the Merck Benefit Service
Center within 30 days after your Retiree Healthcare Commencement Date. If an
eligible dependent is not timely registered as your “Dependent of Record”,
he/she will never be eligible for dependent coverage under your MSD retiree
healthcare coverage. Eligible dependents who are your
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

9



--------------------------------------------------------------------------------



 



covered dependents on your Retiree Healthcare Commencement Date, are
automatically registered as Dependents of Record.
You can “opt-out” of retiree coverage, but note that your ability to re-enroll
for coverage is generally limited to annual open enrollment (with the following
January 1 as the re-enrollment effective date); mid-year enrollment is available
only if you are covered under and lose other coverage and you contact the Merck
Benefit Service Center to re-enroll in MSD retiree coverage within 30 days of
the loss of your other coverage.
You must pay the applicable retiree premiums for retiree healthcare coverage
beginning on your Retiree Healthcare Commencement Date. You will receive an
invoice from Fidelity that indicates the premium due for your retiree coverage.
If you fail to pay the premium required for retiree medical and dental coverage
in the time and manner specified on the invoice, you will be deemed to have
opted out of coverage and your ability to re-enroll is limited as described
above.
For purposes of determining the retiree medical and dental premiums, a Bridged
Employee

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on MSD’s records (from age 40 for those subject to
the “Rule of 88”; all adjusted service for those subject to the “Rule of 92”) as
of his/her Separation Date; provided however, if such sum is less than 65, then
the Bridged Employee is deemed to have 65 points; and     •   will pay premiums
for medical coverage in accordance with the premium schedule for the “Rule of
92” or the “Rule of 88”, as applicable, in effect on his/her Retiree Healthcare
Commencement Date, as the premium schedule may be amended from time to time.

To determine whether the “Rule of 92” or the “Rule of 88” applies to you and to
see the premiums applicable to those schedules, see the Reference Library on
Fidelity’s netbenefits website.
Continuation of retiree medical and dental coverages for Bridged Employees under
the Special Separation Program is subject to the same early forfeiture
provisions applicable to separated employees as described in the Separation Plan
SPD. The forfeiture provisions will apply for the Separation Pay Period only.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

10



--------------------------------------------------------------------------------



 



Special Separation Program – If You Are 64 and Would Have Less than 9 Years of
Credited Service as of Your Separation Date and You Sign the Separation Letter
If, you (a) are 64 and have less than nine years of Credited Service on your
Separation Date and (b) sign the Separation Letter (and if a revocation period
is applicable to you, do not revoke the Separation Letter), then, under the
Special Separation Program, you will be eligible for continued medical and
dental coverage (not retiree coverage) under MSD’s medical and dental plans (as
they may be amended from time to time) for the Separation Pay Period as more
fully described in the Separation Plan SPD. If the Separation Pay Period is less
than six months, you may continue medical and dental coverage for six months.
Your contributions to continue such coverage will be the same as the
contributions for active employees, as they may change from time to time and
will be payable to MSD (or its designee) in the time and manner specified by MSD
from time to time. If you do not pay the required contributions to MSD (or its
designee) in the time and manner specified by MSD from time to time, your
coverage will be terminated and it will not be reinstated. Provided you have
paid the required contributions to continue coverage, at the end of the
Separation Pay Period or, if the Separation Pay Period is less than 6 months,
then at the end of the 6-month period during which medical and dental coverages
are provided, you may elect to continue your coverage in accordance with COBRA
for up to an additional 18 months.
Continuation of medical and dental coverages under the Special Separation
Program for Bridge-Eligible Employees under this paragraph is subject to the
same early forfeiture provisions applicable to separated employees as described
in the Separation Plan SPD.
Life Insurance
Life Insurance – If You Do Not Sign the Separation Letter
If you do not sign the Separation Letter (or if a revocation period is
applicable to you, you revoke the Separation Letter), your employee group term
life, dependent life, and survivor income protection will continue for 31 days
after your Separation Date. After this 31-day period you may elect to continue
these coverages at the level in effect on your Separation Date under MSD’s Life
Insurance Plan (as it may be amended from time to time). You may continue these
coverages at your cost for up to the earlier of 30 months from your Separation
Date or age 65. If you wish to continue your survivor income protection and/or
your dependent life coverage, you must continue your employee group term life
(basic and optional). To continue your life insurance coverage(s) you must
contact the Merck Benefits Service Center (1-800-666-3725) within 31 days after
your Separation Letter Return Date and you must pay the applicable premium in
the time and manner specified by MSD. If you fail to
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

11



--------------------------------------------------------------------------------



 



pay the premium in the time and manner specified by MSD, your coverage(s) will
be terminated and they will not be reinstated. If you are interested in
continuing your coverage(s), contact The Merck Benefits Service Center
(1-800-666-3725) for more information.
Your accidental death and dismemberment coverage ends on your Separation Date.
A full month’s premium may be deducted from your paycheck for the month in which
your Separation Date occurs.
Special Separation Program — Life Insurance – If You Sign the Separation Letter
Under the Special Separation Program, if you sign the Separation Letter (and if
a revocation period is applicable to you, do not revoke the Separation Letter),
you will be considered a retiree for life insurance purposes under MSD’s Life
Insurance Plan (as it may be amended from time to time) as of your Separation
Date, with retiree coverage to begin on the first day of the month after your
Separation Date. As a retiree, your employee group term life insurance coverage
equal to 1x base pay (or 2x base pay if you have “Old Format”) will continue at
no cost to you. This amount will reduce by 25% of the amount of your coverage
starting on the first day of the month following your Separation Date, and by an
equal dollar amount on the anniversary of that date, until the third anniversary
of that date, when no balance remains. You have the right to convert the amount
of reduction to an individual policy. See the Life Insurance Plan section of the
current MSD Benefits Book (and applicable summaries of material modification)
for information on conversion. As a retiree, you may continue your employee
group term life insurance in excess of 1x base pay (2x if you are “Old Format”),
dependent life and/or survivor income protection (collectively “Optional
Coverages”) in effect on your Separation Date until age 65 by paying the
applicable premiums in the time and manner required by MSD. If you fail to pay
the premium required to continue your coverage in the time and manner specified
by MSD, your coverage(s) will be terminated and they will not be reinstated.
Continuation of basic life insurance as a retiree under the Special Separation
Program is subject to the same early forfeiture provisions applicable to
separated employees as described in the Separation Plan SPD. If your basic life
insurance ends as a result of forfeiture, your Optional Coverages will also
cease. See the life insurance section of the MSD Benefits Book (and applicable
summaries of material modification) for description of conversion rights.
Your accidental death and dismemberment coverage ends on your Separation Date.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

12



--------------------------------------------------------------------------------



 



The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the Special Separation Program to the
normal plan provisions.

                    Regular Plan Provisions   Special Separation Program
Medical, Dental,
Prescription Drug
  If Separation Date is on or after 1/1/2010: Benefits continue to the end of
the month in which your Separation Date occurs; eligible for COBRA afterward

If Separation Date is on/before 12/31/2009: Benefits continue to the end of the
month following the month in which your Separation Date occurs; eligible for
COBRA afterward   You will be treated as a retiree with applicable contributions
if you would have at least 9 years of credited service as of your Separation
Date
If you have less than 9 years of credited service as of your Separation Date,
then benefits continue to the end of the month in which the Separation Pay
Period ends (or a minimum of 6 months), provided you pay the applicable employee
contributions in the time and manner specified by MSD (or its designee);
thereafter eligible for COBRA
 
       
Basic Employee Term Life Insurance (New Format-maximum 1x base pay; if Old
Format -2x base pay)
  Coverage at level in effect on Separation Date continues for 31 days; you may
elect to continue coverage for up to 30 months (but not beyond age 65) from
Separation Date at your cost   Treated as a retiree - Coverage level in effect
on Separation Date reduced by 25% on the first day of the month following your
Separation Date, then reduced on each anniversary of that date until coverage
amount reaches zero
 
       
Optional Employee Group Term
Life, Dependent Life,
Survivor Income
  Coverage at level in effect on Separation Date continues for 31 days; you may
elect to continue coverage for up to 30 months (but not beyond age 65) from
Separation Date at your cost   Treated as a retiree — You can continue coverage
at your cost up to age 65
 
       
AD&D
  No coverage   No coverage

Stock Options, Restricted Stock Units and Performance Stock Units
Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

13



--------------------------------------------------------------------------------



 



Outstanding Stock Options, RSUs and PSUs
If You Do Not Sign the Separation Letter – “Separated” for Purposes of Stock
Options, RSUs and PSUs
Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. Bridge-Eligible Employees who do not sign the Separation Letter
(or, if a revocation period is applicable, who revoke the Separation Letter) are
not considered retirees under the Retirement Plan. Therefore, if you do not sign
the Separation Letter (or, is a revocation period is applicable to you, you
revoke the Separation Letter), the separation provisions (not the retirement
provisions) applicable to stock options, RSUs and PSUs will apply to any
outstanding incentives you hold on your Separation Date. The separation
provisions may differ based on the grants. IT IS YOUR RESPONSIBILITY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.
Stock Options (separation terms)
Generally, for outstanding annual and quarterly stock option grants made prior
to 2001, the separation terms are:
Vested options will expire upon the earlier of (i) the day before the one-year
anniversary of your Separation Date or (ii) the original 10-year expiration
date.
Generally, for outstanding annual and quarterly stock option grants made during
2001 and thereafter through 2009, the separation terms are:
Unvested options will vest on the Separation Date. You will then have two years
to exercise them and previously vested grants. All outstanding vested
options—including those previously vested—will expire on the day before the
second anniversary of your Separation Date (or their original expiration date,
if earlier).
Generally, for outstanding annual and quarterly stock option grants made during
2010 and thereafter, terms differ depending on whether your employment
terminated due to the sale of your division or otherwise in an involuntary
termination:

  •   If your employment is terminated due to the sale of your subsidiary,
division or joint venture, options that would have become exercisable within one
year of your Separation Date will vest on your Separation Date and all others
immediately expire. All unexpired options will expire on the day before the
first anniversary of your Separation Date (or their original expiration date, if
earlier).

Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

14



--------------------------------------------------------------------------------



 



  •   If your employment terminates due to an other involuntary termination,
options that are unvested on your Separation date will expire on your Separation
Date. Options that are vested on your Separation Date will expire on the day
before the first anniversary of your Separation Date (or their original
expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If your employment is terminated through either a sale or an other involuntary
termination and you later are rehired on or after 1/1/2010, stock options that
are unexercised and outstanding on your rehire date will continue to be treated
as described above.
RSUs (separation terms)
For RSUs granted before 1/1/2010, if you are treated as separated, a pro rata
portion of your annual grants of restricted stock units, if any, generally will
vest and become distributable at the same time as if your employment had
continued; the remainder of the grant will expire on your Separation Date.
Different terms may apply to RSUs that were not granted as part of the annual
RSU grants. See the term sheets applicable to RSUs granted to you, if any.
For each annual and quarterly RSU grant made on or after 1/1/2010, terms differ
depending on whether your employment terminated due to the sale of your division
or otherwise in an involuntary termination:,
If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your RSU awards and accrued dividends
will be distributed at the time distributed to active employees: one-third if
your Separation Date is on or after the grant date but before the first
anniversary of the grant date; two-thirds if your Separation Date is on or after
the first anniversary of the grant date but before the second anniversary of the
grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.
If your employment terminates in an other involuntary termination and your
Separation Date occurs

  •   On or after the first anniversary of the RSU grant date, a pro rata
portion of your RSU grant generally will vest and become distributable to you
(together with any applicable accrued dividend equivalents) at the same time as
if your employment had continued; the remainder of the grant will expire on your
Separation Date; or

Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

15



--------------------------------------------------------------------------------



 



  •   before the first anniversary of the RSU grant date, the entire grant
(together with any applicable accrued dividend equivalents) will expire on your
Separation Date.

See the term sheets applicable to RSUs granted to you, if any.
PSUs (separation terms)
For PSUs granted before 1/1/2010, if you are treated as separated, a pro rata
portion of your annual grant of performance share units, will be payable if at
all when the distribution with respect to the applicable performance year is
made to active employees; the remainder of the grant will expire on your
Separation Date. See the term sheets applicable to PSUs granted to you, if any.
For each PSU granted on or after 1/1/2010, terms differ depending on whether
your employment terminated due to the sale of your division or otherwise in an
involuntary termination.
If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your PSU awards will be distributed at
the time distributed to active employees, based on actual performance: one-third
if your Separation Date is on or after the grant date but before the first
anniversary of the grant date; two-thirds if your Separation Date is on or after
the first anniversary of the grant date but before the second anniversary of the
grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.
If your employment terminates in an other involuntary termination and your
Separation Date occurs

  •   on or after the first anniversary of the PSU grant date, a pro rata
portion of your PSU grant generally will vest and become distributable to you at
the same time as if your employment had continued and based on actual
performance; the remainder of the grant will expire on your Separation Date; or
    •   before the first anniversary of the PSU grant date, the entire grant
will expire on your Separation Date.

See the term sheets applicable to PSUs granted to you, if any.
If you have any question about your stock options, restricted stock units or
performance stock units, you can call The Support Center at 1-866-MERCK-HD
(1-866-637-2543).
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

16



--------------------------------------------------------------------------------



 



Special Separation Program – If You Sign the Separation Letter – “Retired” for
Purposes of Stock Options, RSUs and PSUs
Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. If you sign (and, if a revocation period is applicable to you,
do not revoke) the Separation Letter you are considered a retiree under the
Retirement Plan. Therefore, if you sign (and, if a revocation period is
applicable to you, do not revoke) the Separation Letter, the retirement
provisions (not the separation provisions) applicable to stock options, RSUs and
PSUs will apply to any outstanding incentive you hold on your Separation Date.
The retirement provisions may differ based on the grants. IT IS YOUR
RESPONSIBILITY TO FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.
Stock Options (retirement terms)
Generally, for outstanding annual and quarterly stock option grants made prior
to 2001, the retirement provisions are:
Vested options: May be exercised until the earlier of (i) the day before the 5th
anniversary of your Separation Date (considered your “retirement date”) or
(ii) the original expiration date.
Generally, for outstanding annual and quarterly stock option grants made during
2001 and thereafter through 2009, the retirement provisions are:
Unvested options will vest on the original vesting date and then be exercisable
for the full term of the option, expiring on the original expiration date.
Vested options will be exercisable for then remaining term of the option,
expiring on the original expiration date.
Generally, for outstanding annual and quarterly stock option grants made during
2010 and thereafter, the retirement provisions are:

  •   Unvested Options:

  o   If your Separation Date occurs before the 6-month anniversary of the
option grant date, the options expire on your Separation Date; or     o   If
your Separation Date occurs on or after the 6-month anniversary of the option
grant date, unvested options will vest on their original vesting date and then
be exercisable until they expire on the day before the fifth anniversary of the
grant date (or their original expiration date, if earlier).

Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

17



--------------------------------------------------------------------------------



 



  •   Vested Options: Options that are vested on your Separation Date will be
exercisable until they expire on the day before the fifth anniversary of the
grant date (or their original expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.
RSUs (retirement terms)
If you are treated as retired, any annual grants of restricted stock units that
were granted at least 6 months prior to your Separation Date generally will vest
and become distributable (together with any applicable accrued dividend
equivalents for grants made in 2010 and thereafter) as if your employment with
the Employer had continued. RSUs granted within 6 months of your Separation Date
will be forfeited (together with any applicable accrued dividend equivalents for
grants made in 2010 and thereafter). See the term sheets applicable to RSUs
granted to you, if any.
PSUs (retirement terms)
If you are treated as retired, a pro rata portion of any annual grant of
performance share units that were granted to you at least 6 months prior to your
Separation Date will be payable if at all when the distribution with respect to
the applicable performance year is made to active employees; the remainder of
the grant will expire on your Separation Date. Performance share units, if any,
granted to you within 6 months of your Separation Date will lapse on your
Separation Date. See the term sheets applicable to PSUs granted to you, if any.
If you have any question about your stock options, RSUs or PSUs, call the
Support Center at 1-866-MERCK-HD (1-866-637-2543).
Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—
As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when a Bridged Employee’s Separation Date occurs
during a performance year. Actual AIP/EIP bonuses with respect to the
performance year immediately preceding the Bridged Employee’s Separation Date
may be paid to employees whose employment terminates between January 1 and the
time AIP/EIP bonuses are paid for that year to other employees. No AIP/EIP or
special payment in lieu of a bonus with respect to the performance year in which
the Separation Date occurs is payable for any employee separated January 1
through June 30, inclusive. A special payment in lieu of a bonus is
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

18



--------------------------------------------------------------------------------



 



payable under this program with respect to the performance year in which the
Separation Date occurs only for employees whose Separation Dates occur on or
after July 1 and on or before December 31 of that performance year. For
executives who are listed in the Summary Compensation Table for the most recent
proxy materials issued by Merck in connection with the annual meeting of
shareholders, the amount of payment in lieu of EIP award, if any, will be guided
by the following principles, but Merck retains complete discretion to pay more,
or less, than those amounts. The Employer reserves the right to treat the
payment of AIP/EIP bonuses and/or the special payments in lieu of AIP/EIP
bonuses as supplemental wages subject to flat-rate withholding (that is, not
taking into account any exemptions).
If Your Separation Date occurs between January 1 and prior to the time AIP/EIP
bonuses are paid for the prior performance year
If your Separation Date occurs on or after January 1 and prior to the day
AIP/EIP bonuses for the prior performance year are paid to other MSD employees,
you will be eligible for consideration for an AIP/EIP bonus with respect to the
prior complete performance year on the same terms and conditions as other MSD
employees. Provided you are in a class of employees eligible for an AIP/EIP,
your AIP/EIP bonus, if any, will be paid to you at the same time AIP/EIP bonuses
are paid to other MSD employees or will be deferred in accordance with your
applicable deferral election for that AIP/EIP performance year, as applicable.
Eligibility for consideration for AIP/EIP bonus is not contingent upon your
signing the Separation Letter. You will not be eligible for any AIP/EIP or
payment in lieu of an AIP/EIP for the performance year in which your Separation
Date occurs.
If Your Separation Date occurs between the time AIP/EIP bonuses are paid for the
prior performance year and June 30
If your Separation Date occurs after AIP/EIP bonuses are paid to other MSD
employees and on or before June 30, you will not be eligible for consideration
for an AIP/EIP bonus or the special in lieu of bonus payment described below
whether or not you sign the Separation Letter.
If Your Separation Date occurs after June 30 and on or before December 31
If your Separation Date occurs after June 30 and on or before December 31, a
special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign (and, if a
revocation period is applicable to you, do not revoke) the Separation Letter.
The special payment, if any, will be calculated based on the target bonus
applicable to you under the Annual Incentive Program/Executive Incentive Program
with respect to the current performance year and the number of full and partial
months you worked in the current performance year and is subject to adjustment
by Merck in its sole discretion based on a variety of factors, including but not
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

19



--------------------------------------------------------------------------------



 



limited to your documented poor or extraordinary performance in the current
performance year. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date. However, if you elected to defer your
AIP/EIP bonus, that election will apply to payments made in lieu of AIP/EIP
bonus.
* * *
The following describes the terms and conditions of certain MSD benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable
sections of the current MSD Benefits Book (and applicable summaries of material
modification).
Dependent Care Reimbursement Account
Your participation in the Dependent Care Reimbursement Account (“DCRA”) ends on
your Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Financial Engines
Your eligibility to use the Financial Engines financial planning tool will end
on your Separation Date.
Financial Planning
If your Separation Date occurs on or before 12/31/2009: If you elected Financial
Planning for the 2009 plan year, you will continue in this benefit through the
remainder of the calendar year in which your Separation Date occurs. Your
remaining cost for this benefit will be deducted from your final pay check, or,
if necessary, from any Separation Pay paid pursuant to the Separation Benefits
Plan. Your Financial Planning election is irrevocable and cannot be changed. The
Financial Planning benefit has been eliminated from the Flexible Benefits
Program as of 1/1/2010.
If your Separation Date occurs on or after 1/1/2010: Your company-paid financial
planning benefit will continue through the end of the calendar year in which
your Separation Date occurs.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

20



--------------------------------------------------------------------------------



 



Flexible Benefits Program
The Flexible Benefits Program consists of the following MSD plans and programs:
medical, dental, vision, health care and dependent care reimbursement accounts,
life insurance (including basic and optional term life, dependent term life,
survivor income and accidental death and dismemberment), long term care, long
term disability and ending 12/31/09, financial planning. Your participation in
these plans ends as described elsewhere in this communication. However, a full
month of contribution/premium for your coverage under these plans in effect on
your Separation Date may be deducted from your paycheck for the month in which
your Separation Date occurs.
Health Care Reimbursement Account
Your participation in the Health Care Reimbursement Account (“HCRA”) ends on
your Separation Date, unless you elect to continue to participate in accordance
with COBRA for the remainder of the calendar year in which your Separation Date
occurs. If you elect to continue participation in HCRA under COBRA, you must
make your required contributions on an after-tax basis. Eligible expenses
incurred while you participate in HCRA during the calendar year in which your
Separation Date occurs can be reimbursed up to your entire elected amount.
Claims incurred after your participation in HCRA ends cannot be reimbursed, no
matter how much money is left in the account. Claims for expenses incurred
during the calendar year in which your Separation Date occurs and while you are
a participant in HCRA must be submitted to Horizon Blue Cross Blue Shield by
April 15 of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Long Term Care
If you elected coverage under MSD’s Long Term Care Plan for you (or your spouse
or same-sex domestic partner), that coverage will end on your Separation Date.
However, if you want to continue coverage without interruption, you must contact
CNA (the insurer) and pay your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
1-800-528-4582.
Long Term Disability
Your participation in the Long Term Disability Plan will end on the last day of
the month in which your Separation Date occurs. In other words, you must have
satisfied the 26-week eligibility period by the end of the month that includes
your Separation Date to be eligible for LTD benefits. If you are disabled and
receiving income replacement benefits under the Long Term Disability Plan on
your
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

21



--------------------------------------------------------------------------------



 



Separation Date, those benefits will continue in accordance with the terms of
the Long Term Disability Plan. However, Separation Pay paid by the Employer
under the Special Separation Program will act as an offset from benefits payable
under the Long Term Disability Plan (meaning the LTD benefits will be reduced by
Separation Pay).
Sales Incentive Plan
If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.
Savings Plan
Any Separation Pay you receive under the Special Separation Program is not Base
Pay and may not be contributed to the Savings Plan A pro-rata deduction will be
made to the Savings Plan based on the percentage of your monthly base pay you
receive for the month in which your Separation Date occurs. If you have a plan
loan and do not repay it within 45 days of your Separation Date, the loan will
be declared in default and reported as a taxable distribution to the Internal
Revenue Service.
You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if your account balance is $5,000 or less,
your account balance automatically will be distributed to you soon after your
Separation Date. If, upon reaching age 65, you have not previously elected to
receive your benefits, your account balance will be distributed to you without
regard to its amount. Review the information in the Salaried Savings Plan
section of the current MSD Benefits Book (and applicable summaries of material
modification) for additional information on Receiving a Final Distribution.
Short Term Disability
Subject to applicable state law, your participation in the Short Term Disability
Plan ends on your Separation Date. If you are disabled and are receiving income
replacement benefits under the Short Term Disability Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Employer under the
Special Separation Program will act as an offset from benefits payable under the
Short Term Disability Plan (meaning the STD benefits will be reduced by the
Separation Pay). Where state law does not permit such offsets to be made to STD
benefits (or where the Employer in its sole and absolute discretion determines
it is easier for the Employer to administer), STD benefits will instead act as
an offset from Separation Pay paid (or payable) by the Employer under the
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

22



--------------------------------------------------------------------------------



 



Special Separation Program (meaning Separation Pay will be reduced by the STD
benefits).
Travel Accident
Your coverage under the Travel Accident Insurance Plan ends on your Separation
Date.
Vacation Pay
You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse MSD for any vacation
you used prior to your Separation Date that you had not earned as of your
Separation Date. Any such amounts to be reimbursed may be deducted from any
Separation Pay paid pursuant to the Separation Benefits Plan.
Vision
Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.
* * *
The Special Separation Program described here currently is scheduled to be in
effect for Separations From Service that occur from January 1, 2009 through
December 31, 2011. MSD retains the right (to the extent permitted by law) to
amend or terminate the Special Separation Program and any benefit or plan
described in this brochure (or otherwise) at any time. However, following a
“change in control” of Merck (as defined in the Merck & Co., Inc. Change in
Control Separation Benefits Plan, as it may be amended from time to time),
certain limitations apply to MSD’s ability to amend or terminate this and other
benefit plans. In addition, an employee whose employment is terminated without
cause within two years following a “change in control” will also be entitled to
receive the retirement bridge as provided in the Merck & Co., Inc. Change in
Control Separation Benefits Plan. Notwithstanding the foregoing, through
November 3, 2010 a “change in control” shall include both a “Change in Control”
with respect to Merck and an “MSD Change in Control” with respect to MSD, as
both terms are defined in the Merck & Co., Inc. Separation Benefits Plan, as
amended and restated as of November 3, 2009.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

23



--------------------------------------------------------------------------------



 



While it has no current intention to do so, MSD also may extend, decrease or
enhance, the Special Separation Program in the future. If you sign and return
the Separation Letter by the Separation Letter Return Date, any later amendment
or termination will not decrease or increase the amount of Separation Pay you
are eligible to receive under the Special Separation Program.
Notwithstanding anything in the Special Separation Program to the contrary,
benefits under the Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. MSD will take any and all steps it determines are necessary, in
its sole and absolute discretion, to adjust benefits under the Special
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.
Payments generally may not be made on account of separation from service are
limited during the six months following the termination of employment of a
“Specified Employee” as defined in Treas. Reg. Sec. 1.409A-1(i) or any successor
thereto, which in general includes the top 50 employees of a company ranked by
compensation. Notwithstanding anything contained in the Special Separation
Program to the contrary, if a Covered Employee is a “Specified Employee” on his
or her Separation Date, to the extent required by Section 409A of the Internal
Revenue Code of 1986, as amended, no payments will be made during the six-month
period following termination of employment. Instead, amounts that would
otherwise have been paid during that six-month period will be accumulated and
paid, without interest, as soon as administratively feasible following the end
of such six-month period after termination of employment.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

24



--------------------------------------------------------------------------------



 



Glossary of Definitions
As used in this document, the following terms have the following meanings.
“Bridge-Eligible Employees” are employees of the Employer. who are not subject
to a collective bargaining agreement and
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 and December 31, 2011; and
(2) who as of their last day of employment with the Employer (the “Separation
Date”), are

  o   at least 49 years of age but not yet age 55 and have at least 9 years of
Credited Service; or     o   at least 55 years of age but not yet age 65 and
have at least 9 years of Credited Service but do not have 10 years of Credited
Service; or     o   at least 64 years of age but not yet age 65 and have less
than 9 years of Credited Service

Bridge-Eligible Employees are only those employees who are designated by MSD as
“Bridge-Eligible Employees.” This Brochure only applies to Bridge-Eligible
Employees.
“Bridged Employees” are those Bridge-Eligible Employees who sign (and if a
revocation period is applicable to them, do not revoke) the Separation Letter.
Bridged Employees are considered retired under the Retirement Plan. “Bridged
Employees” do not include employees who terminate employment in any way that
does not constitute separation as determined by MSD, including employees who
resign for any reason.
“Credited Service” is as defined in the Retirement Plan.
“Employer” means individually and collectively, Merck Sharp & Dohme Corp., Merck
Holdings, Inc., Merck and Company Incorporated, KBI Enterprises, Inc., Rosetta
Inpharmatics LLC, Merck HDAC Research, LLC, Abmaxis, Inc., Glycofi, Inc. and
Sirna Therapeutics, Inc.
“Merck” means Merck & Co., Inc., ultimate parent of Merck Sharp & Dohme Corp.
“MSD” means Merck Sharp & Dohme Corp.
“MSD Benefits Book” means summary plan descriptions of various employee benefit
plans sponsored by MSD (formerly known as the Merck Benefits Book).
“Retirement Plan” means the Retirement Plan for Salaried Employees of MSD.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

25



--------------------------------------------------------------------------------



 



“Separation Benefits Plan” means the MSD Separation Benefits Plan for Nonunion
Employees.
“Separation Date” means a Bridge-Eligible Employee’s last day of employment with
the Employer.
“Separation Letter” means the MSD-provided letter that will describe the Special
Separation Program benefits and include a release of claims against Merck and
its subsidiaries and affiliates, including the Employer, and may include such
other terms such as non-solicitation and non-competition provisions, as the MSD
determines.
“Separation Letter Return Date” is the date stated in the Separation Letter by
which Bridge-Eligible Employees must sign and return it to MSD. If they sign and
return (and, if a revocation period is applicable to them, do not revoke) the
Separation Letter, they become Bridged Employees.
“Separation Pay Period” is the number of full or partial work weeks for which a
Bridged Employee is being paid Separation Pay.
“Special Separation Program” means the separation benefits that Bridged
Employees receive if they sign (and, if a revocation period is applicable, do
not revoke) the Separation Letter.
Bridge-Eligible Employees
Effective as of November 3, 2009
Revised March 15, 2010

26